I114th CONGRESS2d SessionH. R. 6346IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Beyer (for himself, Mr. Takano, Mr. Johnson of Georgia, Ms. McCollum, Ms. Norton, Mr. Pocan, Mr. Blumenauer, Mr. McDermott, Mr. Butterfield, Mrs. Dingell, Ms. Schakowsky, Ms. DelBene, Mr. Cárdenas, Mr. Tonko, Mr. Keating, Mr. Kind, Mr. Polis, Mr. Cohen, Ms. Eshoo, and Mr. Kildee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that States and units of local government that receive funds under subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) report information pertaining to hate crimes to the Attorney General for inclusion in the Uniform Crime Reports and National Incident-Based Reporting System, and for other purposes. 
1.Short titleThis Act may be cited as the National Observations of Hate, Assaults, and Threats to Equality Act of 2016 or the NO HATE Act of 2016. 2.Reporting of hate crimes (a)In generalA State or unit of local government that receives funds under subpart I of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) shall provide to the Attorney General information pertaining to hate crimes committed in that jurisdiction for the previous fiscal year. In the case of a State or unit of local government that fails substantially to provide the information required under this subsection, the Attorney General shall withhold the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year. 
(b)Inclusion of information in crime reportsThe Director of the Federal Bureau of Investigation shall include the information received under subsection (a) in the Uniform Crime Reports and the National Incident-Based Reporting System.  (c)DefinitionsFor purposes of this section: 
(1)The term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation which compiles nationwide criminal statistics for use in law enforcement administration, operation, and management and to assess the nature and type of crime in the United States. (2)The term hate crime means a criminal offense against a person or property motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.   
